ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
MCC Construction Corporation                 )      ASBCA Nos. 57917, 57918, 57919
                                             )                 57920,57921, 57922
                                             )                 57923,57924, 57925
                                             )                 57926
Under Contract No. W912LD-05-D-0005          )

APPEARANCES FOR THE APPELLANT:                      Charles R. Lucy, Esq.
                                                    Todd W. Miller, Esq.
                                                     Holland & Hart LLP
                                                     Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Nancy J. Lewis, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The parties have filed a joint "Motion to Suspend Proceedings Under ASBCA
Rule 18" for a period of six months to pursue settlement and resolution of the referenced
appeals. The motion is granted. These appeals are dismissed without prejudice pursuant to
Board Rule 18. Unless either party moves to reinstate the appeals within six months from
the date of this order, the dismissal shall be deemed to be with prejudice.

      Dated: 27 October 2014



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57917, 57918, 57919, 57920,
57921, 57922, 57923, 57924, 57925, 57926, Appeals ofMCC Construction Corporation,
rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals